Citation Nr: 1631954	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel










INTRODUCTION

The Veteran had active service from September 1980 to November 1983, and August 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran subsequently moved to Florida and the RO in St. Petersburg, Florida currently has jurisdiction of the case.

The Veteran most recently executed a power of-attorney in favor of private counsel, Kenneth L. La Van.  See August 2011 VA Form 21-22a.  However, in September 2015 correspondence, Attorney La Van provided a notice of withdrawal from representation.  There is no indication that the Veteran has appointed a new representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Per the Veteran's request, the RO scheduled her for a July 2016 hearing before a Veterans Law Judge (VLJ) via videoconference.  The RO sent the Veteran a reminder letter on June 3, 2016, and it was returned by the U.S. Postal Service as undeliverable.  A second reminder letter was sent to the Veteran on June 29, 2016, but that letter was also returned as undeliverable.

Ultimately, the Veteran did not report to the hearing scheduled for July 8, 2016, and the VLJ that was scheduled to hear the case indicated that no further request for a hearing would be honored absent good cause for her failure to report.

However, between the mailing of the first and second hearing reminders, the RO discovered a new address for the Veteran and sent a letter to her regarding an unrelated VA matter and that letter was not returned as undeliverable.  Despite the discovery of a new address however, that second hearing reminder was sent to the old address.  There is no indication that a hearing reminder was sent to the newly discovered address.  

The Board finds that good cause has been shown for the Veteran's failure to report as the record suggests she did not receive notification of the scheduled hearing because she had moved to another city.  As such, the Veteran should be given an additional opportunity to report to her requested hearing.  It bears emphasis however that VA's duty to assist is not always a "one-way street."  The Veteran is reminded of her obligation to assist in the adjudication of her claim by notifying VA of any change in address.  See Wood v Derwinski, 1 Vet. App, 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing before a VLJ at the earliest opportunity.  Notify the Veteran and her representative, if any, of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  

**Hearing notification must be sent to the Veteran's new address in Ft. Myers (see June 24, 2016, RO letter), or to a more recent address reflected in the record, if any.  The hearing notice letters sent to the Veteran's former Tampa address have been returned as undeliverable.

Once the Veteran has been afforded this requested hearing, or in the event that she withdraws the hearing request or fails to report, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




